PER CURIAM.
Appellant, Danny A. Norris (“Norris”), appeals from an order of the United States Court of Appeals for Veterans Claims (“CAVC”) vacating the March 18, 1999 decision of the Board of Veterans’ Appeals (“Board”) and remanding the matter to the Board for readjudication in light of the intervening passage of the Veterans Claims Assistance Act of 2000 (“VCAA”), Pub.L. No. 106-475,114 Stat.2096. Norris v. Principi, No. 99-1171 (Vet.App. Feb. 12, 2001). Because the remand order is not sufficiently final under the test set forth in Williams v. Principi, 275 F.3d 1361, 1363 (Fed.Cir.2002) for purposes of our review, we decline to decide the matter on the *981merits. The appeal is therefore dismissed.